                Case 19-40699-lkg       Doc 80     Filed 12/23/19     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

In re:                                            Chapter 11

BOROWIAK IGA FOODLINER, INC,                      Case No. 19-40699-lkg

                        Debtor.                   Honorable Laura K. Grandy


    APPLICATION OF GORDON FOOD SERVICE, INC. FOR ALLOWANCE AND
             PAYMENT OF ADMINISTRATIVE PRIORITY CLAIM

         Gordon Food Service, Inc. (“GFS”), by its undersigned counsel, hereby submits the

following Application for Allowance and Payment of Administrative Priority Claim pursuant to

11 U.S.C. § 503(b)(9) (the “Application”). In support of it Application, GFS respectfully states

as follows:

         1.    On September 17, 2019 (the “Petition Date”), Debtor Borowiak IGA Foodliner,

Inc (the “Debtor”) filed a voluntary petition for relief under Chapter 11 of Title 11 of the United

States Code, 11 §§ 101, et seq. (the “Bankruptcy Code”). The Debtor is currently operating as a

debtor-in-possession.

         2.    Before the Petition Date, GFS provided and shipped to the Debtor certain

products on three separate accounts pursuant to an agreement executed by Debtor on June 17,

2002 (the “Agreement”), a copy of which is attached hereto as Exhibit A.

         3.    As of the petition date, the Debtor owed GFS $3,496.14 for the account ending in

0329, $2,603.82 for the account ending in 0330, and $2,578.32 for the account ending in 0334,

for a total of $8,678.28. A summary of the invoices for the goods received by Debtor on each

account is attached hereto as Exhibit B. The invoices are attached hereto as Exhibit C.




CO\6340940.2
               Case 19-40699-lkg       Doc 80       Filed 12/23/19   Page 2 of 3



        4.     The Debtor received all $8,678.28 worth of goods within the 20 day period before

the petition date (the “20-Day Goods”). Accordingly, GFS is entitled to an administrative

priority claim of $8,678.28 pursuant to 11 U.S.C. § 503(b)(9).

        5.     With this Application, GFS seeks an order from the Court allowing GFS an

administrative claim against the Debtor for the value of the 20-Day Goods delivered to it in the

amount of $8,678.28 (the “503(b)(9) Claim”).

        6.     Section 503(b)(9) of the Bankruptcy Code states “after notice and a hearing, there

shall be allowed administrative expenses” for “the value of any goods received by the debtor

within 20 days before the date of commencement of a case under this title in which the goods

have been sold to the debtor in the ordinary course of such debtor’s business.” 11 U.S.C.

§ 503(b)(9).

        7.     GFS sold the 20-Day Goods to the Debtor, and the Debtor received the 20-Day

Goods, within 20 days of the Petition Date. The 20-Day Goods were sold to the Debtor in the

ordinary course of the Debtor’s business. GFS has not received payment for the 20-Day Goods.

Accordingly, pursuant to section 503(b)(9), GFS is entitled to an administrative claim for the

value of the 20-Day Goods provided to the Debtor.

        8.     As an administrative claim, the 503(b)(9) Claim is entitled to priority in any

distribution from assets of the Debtor’s estates.       11 U.S.C. § 507(a)(2).   This priority is

secondary only to domestic support claims. 11 U.S.C. § 507(a)(1). The 503(b)(9) Claim must

be paid in full in cash in order for the Court to confirm any plan of reorganization.

11 U.S.C. § 1129(a)(9)(A).

        9.     This Application is made without prejudice to, and GFS reserves, all other rights,

claims, demands, and remedies available to GFS, at law or in equity, including but not limited to,



                                                2
CO\6340940.2
                Case 19-40699-lkg        Doc 80       Filed 12/23/19    Page 3 of 3



GFS retaining title to some or all of the goods. In addition, GFS reserves the right to seek

payment of further amounts under section 503(b)(9) if it later discovers information that

additional goods were received by the Debtor within 20 days of the Petition Date.

        WHEREFORE, having satisfied the requirements of section 503(b)(9), GFS requests

that this Court enter an order: (1) allowing the 503(b)(9) Claim; (2) directing that distributions on

the 503(b)(9) Claim be made at the earliest date and at the same percentage as any other allowed

administrative claims of equal priority against the Debtor’s estate; and (3) for such other and

further relief as this Court deems just and proper.



Dated: December 23, 2019                      Respectfully submitted,

                                              /s/ Jason M. Torf
                                              Jason M. Torf
                                              John C. Cannizzaro
                                              ICE MILLER LLP
                                              200 W. Madison Street, Suite 3500
                                              Chicago, IL 60606-3417
                                              Telephone: (312) 726-6244
                                              Facsimile: (312) 726-6214
                                              Email:       Jason.Torf@icemiller.com

                                              Counsel for Gordon Food Service Inc.




                                                  3
CO\6340940.2
